DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 9/30/2019 and 10/11/2019 are acknowledged and have been considered.

Drawings
The drawings submitted 9/30/2019 are acknowledged and acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

At line 5 of claim 1:
From:
“a propeller connected the at least one motor; and”
To:
“a propeller connected to the at least one motor; and”

At line 6 of claim 11:
From:
“a propeller connected the at least one motor; and”
To:
“a propeller connected to the at least one motor; and”

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the closest prior art fails to teach or make obvious, including all the limitations of claim 1, release limitation of vertical movement when a touch is sensed by the first tactile sensor or the second tactile sensor, and release limitation of horizontal movement when a touch is detected by the third tactile sensor.  With respect to claim 11, the closest prior art fails to teach or make obvious, including all the limitations of claim 11, when a specified touch is sensed by the tactile sensor, release limitation of vertical movement and horizontal movement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/            Primary Examiner, Art Unit 3641